It is settled, upon the authority of the cases cited by the plaintiff, that the defendant's deputy was bound to follow the specific instructions given him by the plaintiff's attorneys. Failing to do so, he is liable unless he can show that he could not lawfully obey the directions; and he cannot avoid liability by showing merely that he acted in good faith. Having neglected to attach property to the amount directed when he might lawfully have made the attachment, the measure of the plaintiff's damages is the actual damage sustained by reason of the neglect of the deputy, which has been determined by the referee. Gerrish v. Edson, 1 N.H. 82, Sanborn v. Emerson, 12 N.H. 57; Grafton Bank v. White, 17 N.H. 389; Perkins v. Pitman, 34 N.H. 261.
Judgment for the plaintiff on the report.
SMITH, J., did not sit: the others concurred. *Page 131